DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Species A6, B2 (claims 4-7) in the reply filed on 7/16/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the scope of the claims is unclear with the recitation of an absorbed substance comprises a volume of less than 3 tablespoons for every 4 ounces of food to be held by the container because applicant has not established any amount of food in the container and thus it is unclear what the exact volume of the absorbed substance is since it has based on an unclaimed amount of food that is also varying and not a fixed amount.
Regarding claim 6, “the capacity to absorb”, “the air” lacks antecedent basis and furthermore, the recitation of the absorbent layer “retains the capacity” is unclear because it has not been established that the absorbent layer has the capacity of absorb the recited amount of water and thus it is unclear how it would retain that capacity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, as best understood, is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2013/0056369 to Jorgensen.
Regarding claim 4, Jorgensen discloses an apparatus (Figs 1-2) for keeping non-frozen food from getting soggy (intended use), the apparatus comprising a container (10) comprising an enclosed volume for holding food (20), an absorbent layer (110), the absorbent layer (110) comprising an absorbed substance which is capable of having a volume less than 3 tablespoons for every 4 ounces of food depending on the amount of food held in the container, an adhesive layer (120), the adhesive layer for connecting the absorbent layer to a surface of the enclosed volume (¶0027).
In an alternative interpretation, Jorgensen discloses the claimed apparatus as above but does not teach the recited volume of substance.  However, one of ordinary skill in the art would have found it obvious to optimize the amount of substance in the layer to the ratio as recited in order to preserve freshness of the food since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim(s) 4, as best understood, is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2010/0047405 to Versteylen et al. (Versteylen).
Regarding claim 4, Versteylen discloses an apparatus (90, Fig 9) for keeping non-frozen food from getting soggy (intended use), the apparatus comprising a container (92) comprising an enclosed volume for holding food (112), an absorbent layer (96), the absorbent layer (96) comprising an absorbed substance which is capable of having a volume less than 3 tablespoons for every 4 ounces of food depending on the amount of food held in the container, an adhesive layer (98), the adhesive layer for connecting the absorbent layer to a surface of the enclosed volume (¶0075).
In an alternative interpretation, Versteylen discloses the claimed apparatus as above but does not teach the recited volume of substance.  However, one of ordinary skill in the art would have found it obvious to optimize the amount of substance in the layer to the ratio as recited in order to preserve freshness of the food since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Versteylen in view of US Patent No. 6,270,873 to Darnett.
Regarding claim 5, Versteylen discloses an apparatus (90, Fig 9) for keeping hot food from getting soggy (intended use), the apparatus comprising a container (92) comprising an enclosed volume for holding food (112), the enclosed volume comprising a first temperature, an absorbent layer (96) comprising an absorbed substance, an adhesive layer (98), the adhesive layer for connecting the absorbent layer to an inside surface of the enclosed volume.  Versteylen does not explicitly teach the absorbent layer at a second temperature below the first.  However, Darnett discloses an absorbent pad for use in the food industry, the absorbent pad used as a cooling pad and having a layer at a temperature below an enclosed volume to keep food products cool (col. 4, ll. 1-5).  One of ordinary skill in the art would have found it obvious to change the material of the Versteylen absorbent pad to be of ice as suggested by Darnett such that it had a temperature less than temperature of enclosed volume in order to keep the food product cool.

Claim(s) 6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen in view of Versteylen.
Regarding claim 6, Jorgensen discloses an apparatus (Figs 1-2) for keeping non-frozen food from getting soggy (intended use), the apparatus comprising a container (10) comprising an enclosed volume for holding food (20), an absorbent layer (110), the absorbent layer (110) comprising an absorbed substance, an adhesive layer (120), the adhesive layer for connecting the absorbent layer to a surface of the enclosed volume (¶0027).  Jorgensen does not teach the absorbent layer having the capacity to absorb the recited amount of water from the air per cubic foot.  However, Versteylen discloses an apparatus (90, Fig 9) and in particular discloses an absorbent layer (96) having the capacity to absorb .05 lbs of water from the air per cubic foot of enclosed volume (nominal absorbency of about 50 grams to 75 grams, ¶0047).  One of ordinary skill in the art would have found it obvious to optimize the Jorgensen absorbent layer such that it had the capacity to absorb the recited amount of moisture as suggested by Versteylen since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Versteylen in view of US Patent No. 7,025,198 to Bekele et al. (Bekele).
Regarding claim 7, Versteylen discloses an apparatus (90, Fig 9) for keeping hot food from getting soggy (intended use), the apparatus comprising a container (92) comprising an enclosed volume for holding food (112), an absorbent layer (96) comprising an absorbed substance, an adhesive layer (98), the adhesive layer for connecting the absorbent layer to an inside surface of the enclosed volume.  Versteylen does not explicitly teach the absorbent layer not more than 50 percent saturated.  However, Bekele discloses an absorbent pad (130) for use in the food industry, the absorbent pad being not more than 50 percent saturated (pad 4 at 20 min, see table 2, col 11). One of ordinary skill in the art would have found it obvious to optimize the saturation time of the pad within the Versteylen or change the contents of the food such that it had decreased amount of moisture to reach the absorbent pad saturation of not more than 50 percent saturated as suggested by Bekele in order to store food for only a set amount of time or to store different foods with less moisture contents such that the pad does not achieve 50 percent saturation rate since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735